Citation Nr: 1519690	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1961 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision, issued by the Regional Office (RO) in Nashville, Tennessee.  In September 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

The issues of entitlement to increased evaluations for service-connected posttraumatic stress disorder (PTSD) and hearing loss were raised during the September 2014 Board hearing.  The Board notes that a 50 percent disability rating for PTSD was continued in a November 2014 rating decision, but to date, the Veteran has not initiated an appeal as to this determination by submitting a Notice of Disagreement.  See 38 C.F.R. §§ 20.200, 20.201 (2014).  As such, the Board does not have jurisdiction over this matter at this time.  However the hearing loss claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable and that he is, therefore, entitled to a TDIU.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the aforementioned percentage requirements are not met, a total rating may nonetheless be assigned upon a showing that a veteran is unable to obtain or retain substantially gainful employment with consideration given to his or her background, including employment and educational history.  38 C.F.R. § 4.16(b).  

A review of the record reveals that additional development is necessary prior to adjudicating the claim for a TDIU, to include on an extraschedular basis.  Specifically, the AOJ must adjudicate the referred claim of entitlement to an increased evaluation for service-connected hearing loss.  If this claim is granted, it may have a significant impact on the Veteran's TDIU claim.  In other words, the claim for TDIU is inextricably intertwined with the referred hearing loss claim and should be considered on both a schedular and extraschedular basis after a decision is rendered on that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  As noted above, that notwithstanding, he may still warrant entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Id.  Because the Board does not have this authority, should the Veteran continue to fail to meet the criteria for a schedular TDIU after adjudication of the referred hearing loss claim, the TDIU claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file and/or Virtual VA/Veterans Benefits Management System (VBMS) folders copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  After undertaking any other development deemed essential in addition to that specified above, the AOJ must FIRST adjudicate the claim of entitlement to a higher disability rating for service-connected hearing loss, and THEN readjudicate the claim for TDIU with consideration of both a schedular basis (38 C.F.R. § 4.16(a)) and extraschedular basis (38 C.F.R. § 4.16(b)).  

To the extent that the schedular criteria for a TDIU rating are not met, the AOJ should, refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

3.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

